1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   NUTRITION DISTRIBUTION, LLC,                 )    Case No. CV 17-7463 FMO (Ex)
                                                  )
12                         Plaintiff(s),          )
                                                  )
13                 v.                             )    ORDER ACCEPTING FINDINGS,
                                                  )    CONCLUSIONS AND
14   NEWTRITIONAL HEALTH CARE, LLC,               )    RECOMMENDATIONS OF UNITED
     et al.,                                      )    STATES MAGISTRATE JUDGE AND
15                                                )    FURTHER PROCEEDINGS
                           Defendant(s).          )
16                                                )
                                                  )
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed all of the records herein and the

19   attached Report and Recommendation of United States Magistrate Judge. Further, the Court has

20   engaged in a de novo review of those portions of the Report and Recommendation to which any

21   objections have been made. The Court accepts and adopts the Magistrate Judge’s Report and

22   Recommendation. Accordingly, IT IS ORDERED THAT:

23          1. Defendant Newtritional Health Care LLC’s Answer is stricken and default is entered

24   against Defendant Newtritional Health Care LLC.

25          2. Plaintiff shall file and serve a motion for default judgment no later than January 8, 2019,

26   and notice it for hearing pursuant to the Local Rules. The motion shall include all types of relief

27   plaintiff seeks, i.e., damages, injunctive relief and attorney’s fees. Failure to include a request for

28   a particular type of relief shall result in the denial of the relief omitted from the moving papers. At
1    a minimum, plaintiff’s motion shall address:           (a) procedural history of the action, (b) the

2    requirements set forth in Local Rule 55!1; (c) the default judgment factors set forth in Eitel v.

3    McCool, 782 F.2d 1470 (9th Cir. 1986); (d) the legal authority that sets out the elements of the

4    causes of action upon which plaintiff seeks default judgment;1 and (e) the legal and factual basis

5    ! with specific citations to statutes and case law ! for its damages calculations and attorney’s fees

6    claims.   The damages calculations must be supported by detailed, clear, and thorough

7    calculations, and cite to the underlying admissible evidence, such as contracts, spreadsheets, and

8    declarations. Plaintiff’s motion must include the calculations within the text of the memorandum

9    of points and authorities and, if appropriate, include a separate table or chart entitled, “Calculations

10   Summary.”

11          3. Plaintiff is advised that failure to file its motion for default judgment by the deadline set

12   forth above or comply with the requirements set forth in this Order and/or to provide sufficient

13   information for the court to make a determination as to any issue or damages calculation, may

14   result in the motion being denied and/or the action against defendant being dismissed for failure

15   to prosecute and/or to comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R.

16   Co., 370 U.S. 626, 629!30, 82 S.Ct. 1386, 1388 (1962).

17          4. The Clerk shall serve copies of this Order and the Magistrate Judge’s Report and

18   Recommendation by United States mail on Defendant Newtritional Health Care LLC and on all

19   counsel of record.

20   Dated this 19th day of December, 2018.

21                                                                              /s/
                                                                      Fernando M. Olguin
22                                                                United States District Judge

23

24

25

26
       1
27        Plaintiff should consider the number of claims upon which it seeks default judgment. To the
     extent the relief plaintiff seeks can be obtained under one claim, it is not necessary – and may only
28   delay – to seek default judgment as to the other claims in the operative complaint.

                                                        2
